


Exhibit 10.54

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Jennifer Armstrong)

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into this 19th day of December, 2013 (the “Effective Date”), by and between
Auxilium Pharmaceuticals, Inc. (the “Company”) and Jennifer Armstrong
(“Executive”).

 

WHEREAS, the Company and Executive entered into an employment agreement dated
October 31, 2011 providing for the terms upon which Executive would be an
employee of the Company (the “Original Agreement”);

 

WHEREAS, Executive currently is employed by the Company as Senior Vice President
of Human Resources of the Company;

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement to make certain mutually desired changes; and

 

WHEREAS, the Executive desires to continue in the employ of the Company as
Senior Vice President of Human Resources, and is willing to accept continued
employment on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                             Employment.  The Company hereby agrees to
continue to employ Executive, and Executive hereby accepts such continued
employment and agrees to perform Executive’s duties and responsibilities, in
accordance with the terms, conditions and provisions hereinafter set forth.  The
Original Agreement became effective as of November 1, 2011 and this Agreement
shall continue until the third anniversary thereof, unless sooner terminated
pursuant to the terms of this Agreement (the “Initial Term”).  This Agreement
shall automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Initial Term or any one (1) year renewal period, as applicable, that this
Agreement shall not be further extended.  Nothing in this Agreement shall be
construed as giving Executive any right to be retained in the employ of the
Company, and Executive specifically acknowledges that Executive shall be an
employee-at-will of the Company, and thus subject to discharge at any time by
the Company with or without Cause (as defined in Section 2.8) and without
compensation of any nature except as provided in Section 2 below.  The Initial
Term, together with any one-year renewal period shall be referred to as the
“Term.”

 

1.1          Duties and Responsibilities.  Commencing on the Effective Date,
Executive shall serve as Senior Vice President of Human Resources of the Company
and shall perform all duties and accept all responsibilities incident to such
position as may be reasonably assigned to Executive by any of the Company’s
Chief Executive Officer or the Company’s Board of Directors (the “Board”).

 

1

--------------------------------------------------------------------------------


 

1.2          Extent of Service.  Executive agrees to use Executive’s best
efforts to carry out Executive’s duties and responsibilities under Section 1.1
hereof and, consistent with the other provisions of this Agreement, to devote
substantially all of Executive’s business time, attention and energy thereto. 
The foregoing shall not be construed as preventing Executive from making
investments in other businesses or enterprises, provided that Executive agrees
not to become engaged in any other business activity which, in the reasonable
judgment of the Board, is likely to interfere with Executive’s ability to
discharge Executive’s duties and responsibilities to the Company.

 

1.3          Executive Representations. Executive hereby represents and warrants
to the Company that she is not subject or a party to any employment agreement,
non-competition covenant, non-disclosure agreement or other agreement, covenant,
understanding or restriction of any nature whatsoever which would prohibit
Executive from executing this Agreement and performing fully her duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to Executive by the Company. Further, the Company expects
Executive not to, and Executive hereby acknowledges and agrees that she shall
not, use any proprietary or confidential information of any prior employer in
the performance of her duties for the Company.

 

1.4          Base Salary.  For all the services rendered by Executive hereunder,
the Company shall pay Executive a base salary (“Base Salary”) at the annual rate
of $284,000, payable bi-weekly in installments at such times as the Company
customarily pays its other senior level executives.  Executive’s Base Salary
shall be reviewed annually for appropriate increases by any of the Chief
Executive Officer, the Board or the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to the normal performance review policies for
senior level executives.

 

1.5          Incentive Compensation.  Executive shall participate in short-term
and long-term incentive programs established by the Company for its senior level
executives generally, at levels determined by any of the Board, the Compensation
Committee or the Chief Executive Officer.  Executive’s incentive compensation
shall be subject to the terms of the applicable plans and shall be determined
based on Executive’s individual performance and Company performance as
determined by any of the Chief Executive Officer, the Compensation Committee or
the Board.  Any annual incentive compensation earned by Executive shall be paid
on or after January 1 but not later than March 15 of the fiscal year following
the fiscal year for which the annual incentive compensation is earned.

 

1.6          Equity Compensation.

 

(a)           Executive was previously granted one or more equity awards which
were subject in all respects to the terms of the Company’s 2004 Equity
Compensation Plan as amended and restated and as in effect from time to time
(the “Equity Plan”) and the agreements evidencing any such awards.

 

(b)           In addition to Executive’s rights under Section 2.1(b)(iii) and
2.2(b)(iii), and notwithstanding any other equity award agreements previously
executed between Company

 

2

--------------------------------------------------------------------------------


 

and Executive, upon the occurrence of a Change of Control (as such term is
defined in the Equity Plan) while the Executive is “employed by, or providing
service to, the Employer” (as such term is defined in the Equity Plan) and the
Company is not the surviving corporation or survives only as a subsidiary of
another corporation, then any portion of any outstanding time-based vesting
equity award that has not yet become vested (and exercisable if applicable)
shall automatically accelerate and become fully vested (and exercisable if
applicable) as of the date of such Change of Control unless such outstanding
time-based vesting equity awards are assumed by, or replaced with comparable
equity awards or rights by the surviving corporation (or a parent or subsidiary
of the surviving corporation).  Any outstanding equity awards held by Executive
at the date of such Change of Control that are subject to performance based
vesting conditions shall vest, if at all, in accordance with the terms of the
award agreement pursuant to which they were granted.

 

1.7          Retirement and Welfare Plans.  Executive shall participate in
employee retirement and welfare benefit plans made available to the Company’s
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans.  Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

 

1.8          Reimbursement of Expenses; Vacation.  Executive shall be provided
with reimbursement of reasonable expenses related to Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and personal days commensurate with those provided to other senior
level executives of the Company, in accordance with the Company’s vacation and
pay for time not worked policies; provided, however, that in no event shall
Executive be entitled to less than four (4) weeks of vacation and three
(3) personal days.

 

2.                             Termination.  Executive’s employment shall
terminate upon the occurrence of any of the following events described in this
Section 2.  Upon a termination of Executive’s employment as described in this
Section 2, Executive shall automatically resign from all positions held with the
Company and each of its affiliates, including as an officer of the Company and
any of its affiliates.

 

2.1          Termination Without Cause; Resignation for Good Reason Before A
Change of Control.

 

(a)           The Company may remove Executive at any time without Cause (as
defined in Section 2.8) from the position in which Executive is employed
hereunder upon not less than 30 days’ prior written notice to Executive.  The
Company shall have discretion to terminate Executive’s employment during the
notice period and pay continued Base Salary in lieu of notice.  In addition, the
Executive may elect to resign from employment with the Company for Good Reason
(as defined in Section 2.8), subject to satisfaction of the requirements set
forth in Section 2.8.

 

(b)           If Executive’s employment terminates under the circumstances
described in subsection (a) above and Executive executes and does not revoke a
written release upon such termination of any and all claims against the Company
and all related parties with respect to all

 

3

--------------------------------------------------------------------------------


 

matters arising out of Executive’s employment by the Company, or the termination
thereof, substantially in the form attached hereto as Exhibit A, (as may be
modified by the Company to reflect changes in applicable law necessary to make
the written release enforceable as determined by the Company (the “Release”),
Executive shall be entitled to receive the following severance compensation,
subject to Executive’s continued compliance with the terms of Sections 4, 5, 6,
7 and 8 below:

 

(i)            Executive shall receive severance payments in an amount equal to
(A) 1.0 times Executive’s annual Base Salary at the rate in effect at the time
of Executive’s termination plus (B) 1.0 times Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs.  The severance
amount shall be paid in equal monthly installments over the 12-month period
following Executive’s termination of employment (the “Severance Period”).  Such
monthly payments shall commence within 60 days after the effective date of the
termination, subject to Executive’s execution and non-revocation of the Release.

 

(ii)           Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the Severance Period, the Company shall reimburse
Executive for the monthly COBRA cost of continued coverage for Executive, and,
where applicable, her spouse and dependents, paid by Executive under the
Company’s group health plan pursuant to section 4980B of the Code, less the
amount that Executive would be required to contribute for such health coverage
if Executive were an active employee of the Company.  These payments shall
commence within 60 days following the termination date and shall be paid on the
first payroll date of each month.  Notwithstanding the foregoing, the Company
reserves the right to restructure the foregoing reimbursement arrangement in any
manner necessary or appropriate to avoid penalties or negative tax consequences
to the Company or the Executive, as determined by the Company in its sole and
absolute discretion.

 

(iii)          All outstanding stock options shall remain exercisable until the
earlier of the last day of the 12-month period following the date of termination
or date on which the stock options would otherwise expire.

 

(iv)          Without regard to whether Executive executes or revokes the
Release, Executive shall be entitled to any Accrued Benefits.

 

(v)           Executive agrees that if Executive fails to comply with Section 4,
5, 6, 7 or 8 below, all payments and benefits under Sections 2.1(i) through
(iv) shall immediately cease.

 

2.2          Termination Without Cause; Resignation for Good Reason After A
Change of Control.

 

(a)           If (i) the Company terminates Executive’s employment without Cause
in accordance with the notice or payment in lieu of notice provisions of
Section 2.1(a), or (ii) Executive resigns for Good Reason subject to
satisfaction of the requirements set forth in Section 2.8, in each case, during
the one-year period after a Change of Control occurs, then this Section 2.2
shall apply.

 

4

--------------------------------------------------------------------------------


 

(b)           If Executive’s employment terminates under the circumstances
described in subsection (a) above and Executive executes and does not revoke a
Release, Executive shall be entitled to receive the same severance compensation
and benefits as provided under Section 2.1(b) above, subject to Executive’s
continued compliance with the terms of Sections 4, 5, 6, 7 and 8 below; provided
that (i)(A) the multiplier for purposes of Section 2.1(b)(i) shall be 1.5 times
and (B) payment of the amounts set forth in Section 2.1(b)(i) shall be paid in a
lump sum within 60 days after the effective date of the termination of
employment, subject to Executive’s execution and non-revocation of the Release,
(ii) the period set forth in Section 2.1(b)(ii) shall be 18 months instead of
the Severance Period and (iii) Section 2.1(b)(iii) shall be modified such that
all outstanding equity awards held by Executive at the date of Executive’s
termination of employment that are subject to time based vesting conditions
shall automatically accelerate and become vested (and exercisable, if
applicable) on the date of termination.  Any outstanding equity awards held by
Executive at the date of Executive’s termination of employment that are subject
to performance based vesting conditions shall vest in accordance with the terms
of the award agreement pursuant to which they were granted.  All remaining
provisions of Section 2.1(b)(i) through (v) to the extent not modified by this
Section 2.2(b) shall apply as set forth therein.

 

(c)           Executive agrees that if Executive materially breaches Section 4,
5, 6, 7 or 8 below, all payments and benefits under Section 2.2(b) shall
immediately cease.

 

2.3          Voluntary Termination.  Executive may voluntarily terminate
Executive’s employment for any reason upon 30 days’ prior written notice.  In
such event, after the effective date of such termination, except as provided in
Section 2.2 with respect to a resignation for Good Reason, no further payments
shall be due under this Agreement, except that Executive shall be entitled to
any Accrued Benefits.

 

2.4          Disability.  Subject to the requirements of applicable law, the
Company may terminate Executive’s employment if Executive has been unable to
perform the material duties of Executive’s employment for a period of 90 days in
any 12-month period because of physical or mental injury or illness
(“Disability”); provided, however, that the Company shall continue to pay
Executive’s Base Salary until the Company acts to terminate Executive’s
employment.  Executive agrees, in the event of a dispute under this Section 2.4
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician jointly selected by the Chief Executive Officer or the Board
and Executive.  If the Company terminates Executive’s employment for Disability,
no further payments shall be due under this Agreement, except that Executive
shall only be entitled to any Accrued Benefits.

 

2.5          Death.  If Executive dies while employed by the Company, the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, any Accrued Benefits.  Otherwise, the
Company shall have no further liability or obligation under this Agreement to
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.

 

2.6          Cause.  The Company may terminate Executive’s employment at any
time for Cause (as defined in Section 2.8) upon written notice to Executive, in
which event all payments under this Agreement shall cease.  Executive shall,
however, be entitled to any Accrued Benefits.

 

5

--------------------------------------------------------------------------------


 

2.7          Notice of Termination.  Any termination of Executive’s employment
shall be communicated by a written notice of termination to the other party
hereto given in accordance with Section 13.  The notice of termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and
(iii) specify the termination date in accordance with the requirements of this
Agreement.

 

2.8          Definitions.

 

(a)           “Accrued Benefits” shall mean payment by the Company to Executive
(or her designated beneficiary or legal representative, as applicable), when
due, of all vested benefits to which the Executive is entitled under the terms
of the employee benefit plans in which the Executive is a participant as of the
date of termination and a lump sum amount in cash equal to the sum of (i) the
Executive’s Base Salary through the date of termination, (ii) any business
expenses incurred and submitted by Executive in accordance with the Company’s
expense reimbursement policy that have not yet been reimbursed as of the date of
termination and (iii) to the extent required by the Company’s paid time off
policy as in effect from time to time and applicable law, any accrued paid time
off, to the extent not theretofore paid, which shall be paid within thirty (30)
days after the date of termination.

 

(b)           “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

 

(i)            Executive shall have been convicted of, or entered a plea of
guilty to, a felony,

 

(ii)           Executive intentionally and continually fails to perform
Executive’s reasonably assigned material duties to the Company (other than a
failure resulting from Executive’s incapacity due to physical or mental
illness), which failure has continued for a period of at least 30 days after a
written notice of demand for substantial performance, signed by a duly
authorized officer of the Company, has been delivered to Executive specifying
the manner in which Executive has failed substantially to perform,

 

(iii)          Executive engages in willful misconduct in the performance of
Executive’s duties, or

 

(iv)          Executive materially breaches Section 4, 5, 6, 7 or 8 below.

 

(c)           “Change of Control” as used herein, a “Change of Control” shall be
deemed to have occurred if:

 

(i)            Any “person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own,

 

6

--------------------------------------------------------------------------------


 

immediately after the transaction, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the parent corporation would
be entitled in the election of directors;

 

(ii)           The consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors or (B) a sale or other
disposition of all or substantially all of the assets of the Company; or

 

(iii)          After the Effective Date, directors are elected such that a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

 

Provided, however, an event described in Section 2.8(c)(i) through (iii) shall
not be treated as a Change of Control hereunder unless such event also
constitutes a “change in control event” within the meaning of Section 409A of
the Code.

 

(d)           “Good Reason” shall mean the occurrence of any of the following
events or conditions, unless Executive has expressly consented in writing
thereto, or except as a result of Executive’s physical or mental incapacity or
as described in the last sentence of this subsection (d):

 

(i)            a material reduction in Executive’s Base Salary;

 

(ii)           a substantial reduction of Executive’s duties and
responsibilities hereunder;

 

(iii)          the Company requires that Executive’s principal office location
be moved to a location more than 50 miles from Executive’s principal office
location immediately before the change; or

 

(iv)          delivery by the Company of notice of its intention not to renew
this Agreement; provided that Executive is willing and able to execute a new
contract providing terms and conditions substantially similar to those in this
Agreement and to continue providing services to the Company.

 

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless (A) Executive gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs, (B) the
Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Executive’s notice of termination,
within 30 days after the date on which Executive gives written notice of
termination and (C) Executive actually resigns within 30 days following the
expiration of the cure period.

 

7

--------------------------------------------------------------------------------


 

2.9          Section 409A.

 

(a)           This Agreement shall be interpreted to avoid any penalty sanctions
under section 409A of the Code.  If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under section 409A
of the Code, then such benefit or payment shall be provided in full (to extent
not paid in part at earlier date) at the earliest time thereafter when such
sanctions will not be imposed.  For purposes of section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon Executive’s “separation from service” (within the meaning of
such term under section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.  In no event shall Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
section 409A of the Code.  Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of Executive’s execution of the
Release, directly or indirectly, result in Executive designating the calendar
year of payment, and if a payment that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

 

(b)           Notwithstanding anything herein to the contrary, if, at the time
of Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
within the ‘short-term deferral exception’ under Treas. Reg. §1.409A-1(b)(4),
and the ‘separation pay exception’ under Treas. Reg. §1.409A-1(b)(9)(iii), until
the first payroll date that occurs after the date that is six months following
Executive’s “separation from service” (as such term is defined under section
409A of the Code) with the Company.  If any payments are postponed due to such
requirements, such postponed amounts shall be paid in a lump sum to Executive on
the first payroll date that occurs after the date that is six months following
Executive’s separation from service with the Company.  If Executive dies during
the postponement period prior to the payment of postponed amount, the amounts
postponed on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death.

 

(c)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(A) any reimbursement shall be for expenses incurred during Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (B) the amount
of expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (C) the reimbursement of an
eligible expense shall be made on or before the last day of the calendar year
following the year in which

 

8

--------------------------------------------------------------------------------


 

the expense is incurred and (D) the right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit.

 

3.                             Non-Exclusivity of Rights.  Nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in or rights under any benefit, bonus, incentive or other plan or program
provided by the Company and for which Executive may qualify; provided, however,
that if Executive becomes entitled to and receives the payments provided for in
Section 2 of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

 

4.                             Confidentiality.  Executive agrees that
Executive’s services to the Company and its subsidiaries and any successors or
assigns (collectively, the “Employer”) were and are of a special, unique and
extraordinary character, and that Executive’s position places Executive in a
position of confidence and trust with the Employer’s customers and employees. 
Executive also recognizes that Executive’s position with the Employer gives
Executive substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Employer would cause the Employer to
suffer substantial and irreparable damage.  Executive recognizes, therefore,
that it is in the Employer’s legitimate business interest to restrict
Executive’s use of Confidential Information for any purposes other than the
discharge of Executive’s employment duties at the Employer, and to limit any
potential appropriation of Confidential Information by Executive for the benefit
of the Employer’s competitors and to the detriment of the Employer. 
Accordingly, Executive agrees as follows:

 

(a)           Executive shall not at any time, whether during or after the
termination of Executive’s employment, reveal to any person or entity any of the
trade secrets or confidential information of the Employer or of any third party
which the Employer is under an obligation to keep confidential (including but
not limited to trade secrets or confidential information respecting inventions,
products, designs, methods, know-how, techniques, systems, processes, software
programs, works of authorship, customer lists, projects, plans and proposals)
(“Confidential Information”), except as may be required in the ordinary course
of performing Executive’s duties as an employee of the Employer, and Executive
shall keep secret all matters entrusted to Executive and shall not use or
attempt to use any such information in any manner which may injure or cause loss
or may be calculated to injure or cause loss whether directly or indirectly to
the Employer.

 

(b)           The above restrictions shall not apply to: (i) information that at
the time of disclosure is in the public domain through no fault of Executive;
(ii) information received from a third party outside of the Employer that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Employer; or
(iv) information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided Executive shall provide the Employer notice
of any such required disclosure once Executive has knowledge of it and will help
the Employer to the extent reasonable to obtain an appropriate protective order.

 

(c)           Further, Executive agrees that during Executive’s employment
Executive shall not take, use or permit to be used any notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation or other materials of any nature

 

9

--------------------------------------------------------------------------------


 

relating to any matter within the scope of the business of the Employer or
concerning any of its dealings or affairs otherwise than for the benefit of the
Employer.  Executive further agrees that Executive shall not, after the
termination of Executive’s employment, use or permit to be used any such notes,
memoranda, reports, lists, records, drawings, sketches, specifications, software
programs, data, documentation or other materials, it being agreed that all of
the foregoing shall be and remain the sole and exclusive property of the
Employer and that, immediately upon the termination of Executive’s employment,
Executive shall deliver all of the foregoing, and all copies thereof, to the
Employer, at its main office.

 

(d)           Executive agrees that upon the termination of Executive’s
employment with the Employer, Executive shall not take or retain without written
authorization any documents, files or other property of the Employer, and
Executive shall return promptly to the Employer any such documents, files or
property in Executive’s possession or custody, including any copies thereof
maintained in any medium or format.  Executive recognizes that all documents,
files and property which Executive has received and will receive from the
Employer, including but not limited to scientific research, customer lists,
handbooks, memoranda, product specifications, and other materials (with the
exception of documents relating to benefits to which Executive might be entitled
following the termination of Executive’s employment with the Employer), are for
the exclusive use of the Employer and employees who are discharging their
responsibilities on behalf of the Employer, and that Executive has no claim or
right to the continued use, possession or custody of such documents, files or
property following the termination of Executive’s employment with the Employer.

 

5.                                                                                     
Intellectual Property.

 

(a)           If at any time or times during Executive’s employment Executive
shall (either alone or with others) make, conceive, discover or reduce to
practice any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Developments”) that (i) relates to the business of the Employer or any
customer of or supplier to the Employer or any of the products or services being
developed, manufactured or sold by the Employer or which may be used in relation
therewith, (ii) results from tasks assigned to Executive by the Employer or
(iii) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Employer, such Developments
and the benefits thereof shall immediately become the sole and absolute property
of the Employer and its assigns, and Executive shall promptly disclose to the
Employer (or any persons designated by it) each such Development, and Executive
hereby assigns any rights Executive may have or acquire in the Developments and
benefits and/or rights resulting therefrom to the Employer and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Employer.

 

(b)           Upon disclosure of each Development to the Employer, Executive
shall, during Executive’s employment and at any time thereafter, at the request
and cost of the

 

10

--------------------------------------------------------------------------------

 

Employer, sign, execute, make and do all such deeds, documents, acts and things
as the Employer and its duly authorized agents may reasonably require:

 

(i)            to apply for, obtain and vest in the name of the Employer alone
(unless the Employer otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)           to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

(c)           In the event the Employer is unable, after reasonable effort, to
secure Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letter patents, copyright and other analogous
protection thereon with the same legal force and effect as if executed by
Executive.

 

6.                             Non-Competition.  While Executive is employed at
the Employer and for a period of one (1) year after termination of Executive’s
employment (for any reason whatsoever, whether voluntary or involuntarily),
Executive shall not, without the prior written approval of the Board, whether
alone or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or other commercial enterprise, directly or
indirectly engage in any business or other activity in any geographic place
where the Company and or any of its partners or affiliates are selling Company
products which competes with the Employer in the sale of the pharmaceutical or
other products being manufactured, marketed, distributed or developed by the
Employer while Executive is employed by Employer and at the time of termination
of such employment.  The foregoing prohibition shall not prevent Executive’s
employment or engagement after termination of Executive’s employment by any
company or business organization, as long as the activities of any such
employment or engagement, in any capacity, do not involve work on matters
related to the products being developed, manufactured, or marketed by the
Employer at the time of termination of Executive’s employment.  Executive shall
be permitted to own securities of a public company not in excess of five percent
of any class of such securities and to own stock, partnership interests or other
securities of any entity not in excess of five percent of any class of such
securities and such ownership shall not be considered to be in competition with
the Employer.

 

11

--------------------------------------------------------------------------------


 

7.                                                                                     
Non-Solicitation.

 

(a)           While Executive is employed at the Employer and for a period of
one (1) year after termination of such employment (for any reason, whether
voluntary or involuntarily), Executive agrees that Executive shall not:

 

(i)            directly or indirectly solicit, entice or induce any customer to
become a customer of any other person, firm or corporation with respect to
products then sold or under development by the Employer or to cease doing
business with the Employer, and Executive shall not approach any such person,
firm or corporation for such purpose or authorize or knowingly approve the
taking of such actions by any other person;

 

(ii)           directly or indirectly solicit or recruit any employee of the
Employer to work for a third party other than the Employer (excluding newspaper
or similar print or electronic solicitations of general circulation); or

 

(b)           This Section 7 does not apply to any general solicitation not
focused to any group of customers itemized on a customer list of the Employer.

 

8.                             Non-Disparagement.  While Executive is employed
at the Employer and for a period of one (1) year after termination of such
employment (for any reason, whether voluntary or involuntarily), Executive
agrees to refrain from making any public statement about the Employer, or its
directors, officers, employees, affiliates or agents that would disparage, or
reflect unfavorably upon the image or reputation of the Employer, or its
directors, officers, employees, affiliates or agents.

 

9.                                                                                     
General Provisions.

 

(a)           Executive acknowledges and agrees that the type and periods of
restrictions imposed in Sections 4, 5, 6, 7 and 8 of this Agreement are fair and
reasonable, and that such restrictions are intended solely to protect the
legitimate interests of the Employer, rather than to prevent Executive from
earning a livelihood.  Executive recognizes that the Employer competes
worldwide, and that Executive’s access to Confidential Information makes it
necessary for the Employer to restrict Executive’s post-employment activities in
any market in which the Employer competes, and in which Executive’s access to
Confidential Information and other proprietary information could be used to the
detriment of the Employer.  In the event that any restriction set forth in this
Agreement is determined to be overbroad with respect to scope, time or
geographical coverage, Executive agrees that such a restriction or restrictions
should be modified and narrowed, either by a court or by the Employer, so as to
preserve and protect the legitimate interests of the Employer as described in
this Agreement, and without negating or impairing any other restrictions or
agreements set forth herein.

 

(b)           Executive acknowledges and agrees that if Executive should breach
any of the covenants, restrictions and agreements contained herein, irreparable
loss and injury would result to the Employer, and that damages arising out of
such a breach may be difficult to ascertain.  Executive therefore agrees that,
in addition to all other remedies provided at law or at equity, the Employer
shall be entitled to have the covenants, restrictions and agreements contained
in Sections 4, 5, 6, 7 and 8 specifically enforced (including, without
limitation, by

 

12

--------------------------------------------------------------------------------


 

temporary, preliminary, and permanent injunctions and restraining orders) by any
state or federal court in the Commonwealth of Pennsylvania having equity
jurisdiction and Executive agrees to subject Executive to the jurisdiction of
such court.

 

(c)           Executive agrees that if the Employer fails to take action to
remedy any breach by Executive of this Agreement or any portion of this
Agreement, such inaction by the Employer shall not operate or be construed as a
waiver of any subsequent breach by Executive of the same or any other provision,
agreement or covenant.

 

(d)           Executive acknowledges and agrees that the payments and benefits
to be provided to Executive under this Agreement are provided as consideration
for the covenants in Sections 4, 5, 6, 7 and 8 hereof.

 

10.                          Survivorship.  The respective rights and
obligations of the parties under this Agreement shall survive any termination of
Executive’s employment to the extent necessary to the intended preservation of
such rights and obligations.

 

11.                          Mitigation.  Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking other employment or otherwise and there shall be no offset against
amounts due Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that Executive may obtain.

 

12.                                                                              
Indemnification; Executive Subject to Company Policies.

 

(a)           In addition to the protection afforded to the Executive under
Company’s Articles of Incorporation and Bylaws and as afforded by the Delaware
General Corporate Law, the Company hereby agrees, to the maximum extent
permitted by law, to indemnify and hold Executive harmless against any costs and
expenses, including reasonable attorneys’ fees, judgments, fines, settlements
and other amounts incurred in connection with any proceeding arising out of, by
reason of or relating to Executive’s good faith performance of Executive’s
duties and obligations with the Company. The Company shall also provide
Executive with coverage as a named insured under a directors and officers
liability insurance policy maintained for the Company’s directors and officers
generally.

 

(b)           Executive agrees that Executive shall be subject to any
compensation clawback or recoupment policies that may be applicable to Executive
as an employee of the Company, as in effect from time to time and as approved by
the Board or a duly authorized committee thereof, to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

 

(c)           Executive agrees that Executive shall comply with all rules,
regulations, policies and procedures of the Company, as in effect from time to
time, including the Company’s Code of Conduct and Insider Trading Policy and any
rules or policies that may be adopted by the Company from time to time to
restrict or prohibit actual or perceived conflicts of interest.

 

13.                                                                              
Notices.  All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
(including electronic writing via email) and shall be deemed to have been given
when transmitted

 

13

--------------------------------------------------------------------------------


 

electronically via email, hand delivered or mailed by registered or certified
mail, as follows (provided that notice of change of address shall be deemed
given only when received):

 

If to the Company, to:

 

Auxilium Pharmaceuticals, Inc.

640 Lee Road

Chesterbrook, PA  19087

 

If to Executive, to the current address shown in the records of the Company,

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

14.                                                                              
Contents of Agreement; Amendment and Assignment.

 

(a)           This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings concerning Executive’s employment by the
Company and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer and by Executive.

 

(b)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or delegable
in whole or in part by Executive.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

 

15.                          Severability.  If any provision of this Agreement
or application thereof to anyone or under any circumstances is adjudicated to be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.

 

16.                          Remedies Cumulative; No Waiver.  No remedy
conferred upon a party by this Agreement is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given under this Agreement or now or hereafter
existing at law or in equity.  No delay or omission by a party in exercising any
right, remedy or power under this Agreement or existing at law or in equity
shall be construed as

 

14

--------------------------------------------------------------------------------


 

a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

17.                          Withholding.  All payments under this Agreement
shall be made subject to applicable tax withholding, and the Company shall
withhold from any payments under this Agreement all federal, state and local
taxes as the Company is required to withhold pursuant to any law or governmental
rule or regulation.  Executive shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

 

18.                          Miscellaneous.  This Agreement may be executed in
counterparts, each of which is an original.  It shall not be necessary in making
proof of this Agreement or any counterpart hereof to produce or account for any
of the other counterparts.

 

19.                          Governing Law.  This Agreement shall be governed by
and interpreted under the laws of the Commonwealth of Pennsylvania without
giving effect to any conflict of laws provisions or canons of construction that
construe agreements against the draftsperson.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Adrian Adams

 

Name: Adrian Adams

 

Title: Chief Executive Officer and President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jennifer L. Armstrong

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

(Form of Separation Agreement and General Release)

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement and Release”) is
being entered into by and between Auxilium Pharmaceuticals, Inc. (hereinafter
“Auxilium” or the “Company”), and Jennifer Armstrong (“Executive”).

 

WHEREAS, Executive and Auxilium are parties to that certain Amended and Restated
Employment Agreement having an effective date of December 19, 2013 (the
“Employment Agreement”);

 

WHEREAS, Executive and the Company mutually agree that Executive’s employment
with Auxilium shall end on [date] (the “Termination Date”); and

 

WHEREAS, both Auxilium and Executive desire to enter into this Agreement and
Release to fully resolve all questions of expenses, compensation, entitlement to
benefits, and any and all other claims, whether known or unknown, which
Executive may have relating to her employment and her termination of that
employment with the Company.

 

In consideration of the mutual promises contained in this Agreement and Release
and intending to be legally bound, the parties agree as follows:

 

1.             Effective as of the Termination Date, Executive shall cease to
serve as Senior Vice President of Human Resources.

 

2.             Subject in all respects to this Agreement and Release becoming
effective and enforceable in accordance with paragraph 11 hereof, Auxilium
agrees to provide payments described in (a) and (b) below, less appropriate
withholdings taxes and deductions.  In addition, regardless of whether this
Agreement and Release becomes effective and enforceable in accordance with
paragraph 11 hereof, Executive shall be entitled to the other benefits described
in (c) and (d) below.

 

(a)           Payments described in Section 2.1(b)(i) and 2.2(b)(i) of the
Employment Agreement, paid in accordance with such Section 2.1(b)(i) and
2.2(b)(i) of the Employment Agreement.

 

(b)           Benefits described in Section 2.1(b)(ii) and 2.2(b)(ii) of the
Employment Agreement.

 

(c)           Accelerated vesting of equity award and extended post termination
exercise period for options in accordance with Section 2.1(b)(iii) and
2.2(b)(iii) of the Employment Agreement.  In accordance with the terms of the
applicable grant agreements pursuant to which they were granted and the
Company’s 2004 Equity Compensation Plan, Executive has until the first
anniversary of the Termination Date to exercise all outstanding

 

--------------------------------------------------------------------------------


 

options that have vested as of the Termination Date.  Outstanding options and
restricted stock units that have not vested as of the Termination Date shall be
forfeited.  Information regarding the vested options will be provided under
separate cover.

 

3.             Executive agrees to submit final travel and expense reports to
Human Resources by [date] and to cooperate with the immediate return of all
Company property, such as Company car, laptop computer, blackberry,
hand-held, etc.

 

4.             EXECUTIVE, FOR HERSELF AND HER RESPECTIVE ADMINISTRATORS,
EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, AGREES TO WAIVE, RELEASE AND
FOREVER DISCHARGE AUXILIUM PHARMACEUTICALS, INC. (AS DEFINED BELOW) OF AND FROM
ANY AND ALL CLAIMS (AS DEFINED BELOW).  Executive further agrees that should any
other person, organization or entity file a lawsuit or arbitration to assert any
such Claim, she will not seek any personal relief in such an action.  This
General Release of Claims provision (hereafter “Release”) covers all Claims
arising from the beginning of time up to and including the date of this
Agreement and Release.

 

Exclusions:  Notwithstanding any other provision of this Agreement and Release,
the following are not barred by the Release:  (a) Claims relating to the
validity of this Agreement and Release; (b) Claims by either party to enforce
this Agreement and Release; (c) Claims for indemnification, advancement and
reimbursement of legal fees and directors and officers liability insurance to
which Executive is entitled under the Employment Agreement; (d) Claims that may
arise after the date on which Executive signs this Agreement and Release;
(e) Claims to any accelerated vesting or post-termination exercise rights
provided under the Employment Agreement or any applicable equity plan or award
agreement; and (f) Claims which legally may not be waived.  In addition, this
Release does not bar Executive’s right to file an administrative charge with the
Equal Employment Opportunity Commission (“EEOC”) and/or to participate in an
investigation by the EEOC, although the Release does bar Executive’s right to
recover any personal relief if she or any person, organization, or entity
asserts a charge on her behalf, including in a subsequent lawsuit or
arbitration.

 

The following provisions further explain this Release:

 

(a)           Definition of “Claims”.  Except as stated above, “Claims” includes
without limitation all actions or demands of any kind that Executive now has or
may have as of the Termination Date.  More specifically, Claims, except as
stated above, include rights, causes of action, damages, penalties, losses,
attorneys’ fees, costs, expenses, obligations, agreements, judgments and all
other liabilities of any kind or description whatsoever, either in law or in
equity, whether known or unknown, suspected or unsuspected.

 

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Executive’s employment with the Company,
the terms and conditions of such employment or Executive’s separation from
employment.  More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

(i)            Contract Claims (whether express or implied);

 

--------------------------------------------------------------------------------


 

(ii)           Tort Claims, such as for tortious interference, defamation or
emotional distress;

 

(iii)          Claims under federal, state and municipal laws, regulations,
ordinance or court decisions of any kind;

 

(iv)          Claims of discrimination, harassment or retaliation, whether based
on race, color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

 

(v)           Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act and similar
state and local laws, all as amended;

 

(vi)          Claims under the Employee Retirement Income Security Act, the
Occupational Safety and Health Act, all as amended, and similar state and local
laws;

 

(vii)         Claims for wrongful discharge; and

 

(viii)        Claims for attorney’s fees, litigation expenses and/or costs.

 

(ix)          The foregoing list is intended to be illustrative and not
exhaustive.

 

(b)           Definition of “Auxilium Pharmaceuticals, Inc.”  “Auxilium
Pharmaceuticals, Inc.” includes without limitation Auxilium
Pharmaceuticals, Inc. and its respective past, present and future parents,
affiliates, subsidiaries, divisions, stockholders, predecessors, successors,
assigns, employee benefit plans and trusts.  It also includes all past, present
and future managers, directors, officers, partners, agents, employees,
attorneys, representatives, consultants, associates, fiduciaries, plan sponsors,
administrators and trustees of each of the foregoing.

 

5.                                      Executive expressly acknowledges that:

 

(a)           she remains bound by Sections 4, 5, 6, 7 and 8 of her Employment
Agreement, which remain in full force and effect to the extent permitted by
applicable law; and, in keeping with the foregoing, Executive explicitly and
specifically acknowledges that among her obligations thereunder, for a period of
one year from the Termination Date she may not directly or indirectly solicit or
recruit any employee of Auxilium to work for a third party other than Auxilium
(excluding newspaper or similar print or electronic solicitations of general
circulation);

 

(b)           Auxilium’s obligation to provide  her with the benefits set forth
in paragraph 2 above are contingent upon her ongoing compliance, as set forth
above, with Sections 4, 5, 6, 7 and 8 of the Employment Agreement, to the extent
permitted by applicable law.

 

(c)           For one year following the Termination Date, she shall not
disparage the personal or professional reputation of Auxilium, its directors,
officers, or employees.  For one year following the Termination Date, Auxilium
agrees that its officers and directors shall not

 

--------------------------------------------------------------------------------


 

disparage the personal or professional reputation of Executive.  Nothing in this
section is intended to prohibit or restrict Executive or Auxilium, its officers
and directors from making: (i) any disclosure of information required by law or
participating in an otherwise legally protected activity, such as an
investigation or proceeding by a federal regulatory or law enforcement agency or
legislative body; (ii) traditional competitive statements in the course of
promoting a competing business, so long as such statements do not violate
Sections 4, 5, 6 or 7 of the Employment Agreement; or (iii) good faith rebuttals
of the other party’s untrue or materially misleading statements; and

 

(d)           After the Termination Date, Auxilium shall not have any obligation
to provide Executive at any time in the future with any payments, benefits or
considerations other than those recited in subsections (a) through (d) of
paragraph 2 above and any vested benefits to which Executive may be entitled
under the terms of Auxilium’s benefit plans.

 

6.             Unless otherwise compelled by law or to the extent that any
information contained herein is publicly disclosed by Auxilium in its filings
with the Securities and Exchange Commission, Executive further agrees that the
existence of this Agreement and Release, the terms of the Agreement and Release
and the amount of any payments under this Agreement and Release are all
confidential information, and shall not be intentionally disclosed, discussed or
otherwise published under any circumstances, except only that Executive may
reveal the terms and amount of settlement to her attorney for the purpose of
obtaining legal advice and representation, to her accountant for the purpose of
filing government tax returns, or pursuant to subpoena or court order. 
Executive may also reveal the financial and other terms of this Agreement and
Release to her spouse, provided, however that Executive shall remain liable for
any disclosure of such information to any third party by her spouse.  Auxilium’s
obligation to provide  her with the benefits set forth in paragraph 2 above is
contingent upon her ongoing compliance with this paragraph 6.

 

7.             By entering into this Agreement and Release, the Company does not
admit and expressly denies that it has violated any contract, rule or law,
including but not limited to, any federal, state and local statute or law
relating to employment or employment discrimination.

 

8.             Executive understands and acknowledges that by signing this
Agreement and Release and accepting the terms contained herein she is receiving
benefits that she would not otherwise be entitled to.  Executive acknowledges
that she is receiving this payment in exchange for entering into this Agreement
and Release and complying with all the provisions of this Agreement and Release.

 

9.             The Company advises Executive to consult with an attorney before
signing this Agreement and Release.

 

10.          Executive acknowledges that she has been provided with a period of
at least [twenty-one (21)][forty-five (45)] calendar days to consider the terms
of this offer from the date this Agreement and Release first was presented to 
her on [date].  Executive agrees that any changes to this offer, whether
material or immaterial, will not restart the running of the foregoing Agreement
and Release consideration period.  [NOTE: Must include OWBPA attachment with
ages/job titles if termination is part of a RIF that includes more than one
employee]

 

--------------------------------------------------------------------------------

 

Executive agrees to notify Auxilium of her acceptance of this Agreement and
Release by delivering a signed copy to the Company, addressed to [position]. 
Executive understands that she may take the entire [twenty-one (21)][forty-five
(45)] day period to consider this Agreement and Release.  Executive may not
return this Agreement and Release prior to the Termination Date.  If Executive
does not notify Auxilium of her acceptance of this Agreement and Release by
delivering a signed copy to the Company, addressed to [position], Executive
shall have no further right to receive the payments recited in subsections
(a) and (b) of paragraph 2 above.

 

By signing and returning this Agreement and Release, Executive acknowledges that
the consideration period afforded  her a reasonable period of time to consider
fully each and every term of this Agreement and Release, including the General
Release of Claims, and that she has given the terms full and complete
consideration.

 

11.          If Executive notifies Auxilium of her acceptance of this Agreement
and Release by delivering a signed copy to the Company addressed to [position]
as described above, Executive may revoke the Agreement and Release for a period
of seven (7) days.  The Agreement and Release shall not become effective or
enforceable until the seven (7) day revocation period has ended.  For revocation
to be effective, it must be delivered to [position], Auxilium
Pharmaceuticals, Inc., 640 Lee Road, Chesterbrook, PA  19087.

 

12.          Executive, intending to be legally bound, certifies and warrants
that she has read carefully this Agreement and Release and has executed it
voluntarily and with full knowledge and understanding of its significance,
meaning and binding effect.  Executive further declares she is competent to
understand the content and effect of this Agreement and Release and that her
decision to enter into this Agreement and Release has not been influenced in any
way by fraud, duress, coercion, mistake or misleading information.

 

13.          This Agreement and Release shall be effective on the first business
day following the expiration of the revocation period specified in paragraph 11
hereof, provided that Executive chooses not to revoke it.

 

14.          Executive agrees that she may not assign her rights or obligations
under this Agreement and Release or the Employment Agreement.  Executive further
agrees that Auxilium may assign this Agreement and Release in accordance with
Section 14(b) of the Employment Agreement.

 

15.          If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect.  However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement; provided, however, that upon any finding by a court of competent
jurisdiction that the release provided for by paragraph 4 above is illegal, void
or unenforceable, Executive shall, at Auxilium’s request, execute promptly a
release and/or promise of comparable scope that is legal and enforceable.  If
such a release is not executed by Executive, she shall promptly return to
Auxilium any payments made pursuant to paragraphs 2(a) or (b) above.

 

--------------------------------------------------------------------------------


 

16.          The construction, interpretation and performance of this Agreement
and Release shall be governed by the laws of the Commonwealth of Pennsylvania
without giving effect to its conflicts of laws principles.

 

17.          This Agreement and Release supersedes any and all prior agreements
or understandings between Executive and Auxilium, except those provisions of the
Employment Agreement identified above.  Executive represents and acknowledges
that in executing this Agreement and Release she has not relied upon any
representation or statement not set forth herein made by the Auxilium
Pharmaceuticals, Inc. (as defined in paragraph 4(b) hereof) with regard to the
subject matter of this Agreement and Release.  Any modification of this
Agreement and Release must be made in writing and signed by all parties.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement and Release.

 

 

 

 

Jennifer Armstrong

 

 

 

DATE:

 

 

 

 

Auxilium Pharmaceuticals, Inc.

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

DATE:

 

 

--------------------------------------------------------------------------------
